Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 24, 2021

                                     No. 04-21-00261-CV

                               IN THE MATTER OF K.A.E.

                 From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021JUV00067
                    Honorable Jacqueline Herr-Valdez, Judge Presiding

                                       ORDER

       Appellant’s brief was originally due on August 10, 2021 and was not filed. On August
23, 2021, appellant filed a motion requesting a three-week extension of time to file the brief.
After consideration, we GRANT the motion and ORDER appellant to file his brief by
September 14, 2021.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court